DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species C, claims 1, 3, 5, 6, 8, and 10-13 in the reply filed on 18 July 2022 is acknowledged.  Claims 2, 4, 7, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 July 2022.
The examiner notes to applicant that claim 1 is allowed.  Therefore, the restriction requirement among species, as set forth in the office action mailed on 24 May 2022 is hereby vacated.  See reasons for allowance.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 24 February 2021 are accepted.



Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 24 February 2021, have been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes a liquid ejecting apparatus having a first liquid ejecting head configured to discharge a liquid in a first direction, the first liquid ejecting head having a first wiping surface, a second liquid ejecting head disposed in a second direction with respect to the first liquid ejecting head, the second liquid ejecting head having a second wiping surface, a wiping member, a third direction being orthogonal to both the first direction and the second direction, a fourth direction being vertical to the first direction and intersecting both the second direction and the third direction, the first liquid ejecting head and the second liquid ejecting head being arranged with a gap between the first wiping surface and the second wiping surface, the gap including a first gap extending in the fourth direction, the first wiping surface having a first region, the first region protruding toward the second liquid ejecting head beyond an imaginary line, and the imaginary line extending in the fourth direction so as to overlap the first gap as viewed in the direction opposite to the first direction.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-13 are allowed for being dependent upon claim 1.
United States Patent No. 9,855,750 to Akahane discloses a liquid ejecting apparatus (Fig. 1, element 10) having a first liquid ejecting head (Fig. 5, element 36) configured to discharge a liquid in a first direction (Fig. 5, Z direction), the first liquid ejecting head having a first wiping surface (Column 4, lines 52-54), a second liquid ejecting head (Fig. 5, another element 36) disposed in a second direction (Fig. 5, X direction) with respect to the first liquid ejecting head, the second liquid ejecting head having a second wiping surface (Column 4, lines 52-54), a third direction (Fig. 5, Y direction) being orthogonal to both the first direction and the second direction, a fourth direction (Fig. 2, WA direction) being vertical to the first direction and intersecting both the second direction and the third direction, the first liquid ejecting head and the second liquid ejecting head being arranged with a gap (Fig. 5, element G) between the first wiping surface and the second wiping surface. However, Akahane fails to disclose a wiping member and a gap including a first gap extending in the fourth direction, the first wiping surface having a first region, the first region protruding toward the second liquid ejecting head beyond an imaginary line, and the imaginary line extending in the fourth direction so as to overlap the first gap as viewed in the direction opposite to the first direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        08/25/2022